Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-13, 15-17, and 19-26 are pending in the application.
Claims 14 and 18 have been cancelled.
Claims 1 and 20 have been amended

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered. 
Regarding the previously made rejections under 35 USC § 112, amendments to the claims and arguments made have been considered and are sufficient to overcome the rejections.
Regarding the objections to the drawings, applicant’s amendments are sufficient to overcome the previously objected to “a coil integrated with the die” language which no longer appears in the claims. Arguments regarding “sensor circuitry formed in a device layer” were not persuasive, however the proposed amended figure 1A included with applicant’s arguments would be sufficient to overcome the objection if entered.  
Regarding claims 1 and 20, applicant argues Boeve cannot be combined with Krahn. Examiner disagrees. As previously argued, the entirety of Boeve is not combined into Krahn, but merely the elements proposed as the combination. Krahn alone teaches the coil and the die as parts of the same sensing system (20 and Col 2 lines 60-63) which could be interpreted as integrated into the same system, but because there is no explicit teaching that the coil and die are physically integrated, Boeve is used to teach that it is well known in the art of magnetic field sensing to physically integrate a coil with a die. As previously argued, the entirety of Boeve is not combined into Krahn, but merely the elements In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case the Boeve reference teaches that it was known to integrate a coil with a die in a magnetic field sensor for the benefits of cost reduction and size reduction (see rejection below).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensor circuitry formed in a device layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 11, 13, 17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn (5,351,028) in view of Hiligsmann (2002/0008513 newly cited by examiner) in view of Boeve (2010/0033175).
Regarding claim 1, Krahn teaches a magnetic sensor IC package (Fig 1), comprising: 
a die (20); 
a coil (12 see Col 2 lines 60-63) to generate a magnetic field (Col 2 lines 60-63); and 
a magnetoresistive magnetic field sensing element (35) on the die to detect changes in the magnetic field generated by the coil (Col 3 lines 39-51) as a result of the presence of a ferromagnetic target (24), 
 wherein the magnetoresistive magnetic field sensing element generates an output signal (Output of the first leg of 35) corresponding the detected changes in the magnetic field generated by the coil (Col 2 line 63 through Col 3 line 24), and 
Krahn does not explicitly teach sensor circuitry formed in a device layer of the die; wherein the sensor circuity is configured to process the changes in the magnetic field and wherein the sensor 
Hilligsmann however teaches a similar magnetic sensor (Fig 5) including sensor circuitry (432) formed in a device layer of the die (see [0009, 0025-0027]); wherein the sensor circuity is configured to process the changes in the magnetic field (see [0025]) and wherein the sensor circuitry is configured to receive the output signal from the magnetoresistive magnetic field sensing element (from elements I-V) and to process the output signal from the magnetoresistive field sensing element (generate output 432).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Krahn to include the sensor circuitry in order to reduce cost by preventing the need for additional processing elements. Furthermore, as taught by Hilligsmann the processing circuitry may be adapted to perform decision algorithms based on the application which in this case would result in more accurate determination about the position of a gear (See [0003, 0025]).
Krahn in view of Hilligsmann does not explicitly teach wherein the coil is integrated with the die.
Boeve however teaches a similar magnetic sensor IC package (Figs 1-3) comprising a die (102) and a coil (106) integrated with the die (Shown in Fig 1-3 and [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively file date to modify the magnetic sensor of Krahn in view of Hilligsmann to include the die construction of Boeve in order to decrease both size of the sensor and cost of the sensor as suggested by Boeve (see [0035]).

Regarding claim 3, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, and Krahn further teaches including a constant current source coupled to the coil (Col 2 lines 60-63 necessary to produce magnetic field similar to permanent magnet) such that alignment changes of the magnetic field generated by the coil with respect to the magnetic sensing element caused by 

Regarding claim 4, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, and Krahn further teaches wherein the movement of the ferromagnetic target to a first position (position of 5a) causes a vector of the magnetic field generated by the coil to align substantially perpendicularly to the magnetic field sensing element (shown perpendicular at 20) which increases the magnetic field observed by the magnetic field sensing element (Col 4 lines 9-24), and further movement of the ferromagnetic target to a second position changes the magnetic field observed by the magnetic field sensing element (Fig 5b).

Regarding claim 11, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, and Boeve further teaches wherein the coil is substantially flat (Fig 1).

Regarding claim 13, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, and Krahn further teaches wherein the magnetic field sensing element is positioned at least in part between the coil and the die (Fig 3).

Regarding claim 17, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, and Krahn further teaches wherein sensor includes a further magnetic field sensing element (plurality of 35). Additionally teaches a plurality of sensing elements as combined above (elements I-V).

Regarding claim 19, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, and Krahn further teaches wherein the magnetic field sensing element has at least a portion 

Regarding claim 20, Krahn teaches a magnetic field sensor (Fig 1), comprising: 
a die (20); 
a coil means (12 see Col 2 lines 60-63) to generate a magnetic field (Col 2 lines 60-63); and 
a magnetic field sensing means (First leg of 35) on the die to detect changes in the magnetic field generated by the coil means (Col 3 lines 39-51) as a result of the presence of a ferromagnetic target (24), wherein the magnetoresistive magnetic field sensing element generates an output signal (Output of the first leg of 35) corresponding the detected changes in the magnetic field generated by the coil (Col 2 line 63 through Col 3 line 24).
Krahn does not explicitly teach sensor circuitry formed in a device layer of the die; wherein the sensor circuity is configured to process the changes in the magnetic field and wherein the sensor circuitry is configured to receive the output signal from the magnetoresistive magnetic field sensing element and to process the output signal from the magnetoresistive field sensing element.
Hilligsmann however teaches a similar magnetic field sensor (Fig 5) including sensor circuitry (432) formed in a device layer of the die (see [0009, 0025-0027]); wherein the sensor circuity is configured to process the changes in the magnetic field (see [0025]) and wherein the sensor circuitry is configured to receive the output signal from the magnetoresistive magnetic field sensing element (from elements I-V) and to process the output signal from the magnetoresistive field sensing element (generate output 432).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Krahn to include the sensor circuitry in order to reduce cost by preventing the need for additional processing elements. Furthermore, as taught by Hilligsmann the processing 
Krahn does not explicitly teach wherein the coil is integrated with the die.
Boeve however teaches a similar magnetic sensor IC package (Figs 1-3) comprising a die (102) and a coil (106) integrated with the die (Figs 1-3 and [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively file date to modify the magnetic sensor of Krahn to include the die construction of Boeve in order to decrease both size of the sensor and cost of the sensor as suggested by Boeve (see [0035])

Regarding claim 22, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 20, and Krahn further teaches further including a constant current source (Col 2 lines 60-63 necessary to produce magnetic field similar to permanent magnet) means coupled to the coil means such that alignment changes of the magnetic field generated by the coil means with respect to the magnetic field sensing means caused by movement of the target are detected by the magnetic field sensing means (Changes shown in Figs 5a, 5b and Col 4 lines 9-24).

Regarding claim 23, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 20, and Krahn further teaches wherein the movement of the ferromagnetic target to a first position (Shown in Fig 5a) causes a vector of the magnetic field generated by the coil means to align substantially perpendicularly to the magnetic field sensing means (shown perpendicular at 20) which increases the magnetic field observed by the magnetic field sensing means (Col 4 lines 9-24), and further movement of the ferromagnetic target to a second position changes the magnetic field observed by the magnetic field sensing means (Fig 5b).



Claims 2, 8, 10 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Foletto (2010/0188078).
Regarding claim 2, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, but does not explicitly teach wherein the magnetoresistive magnetic field sensing element comprises a GMR element.
Foletto however teaches a similar sensor (Fig 1) including wherein the magnetoresistive element comprises a GMR element (see [0026]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Krahn in view of Hilligsmann in view of Boeve to include the GMR sensor of Foletto for increased accuracy.

Regarding claim 8, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, but does not explicitly teach wherein the IC package is configured for an airgap with the target ranging from about 0.5mm to about 3mm.
Foletto however teaches a similar sensor (Fig 1) wherein the IC package (38) is configured with an airgap (39) with the target ranging from about .5mm to about 3mm (see [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Krahn in view of Hilligsmann in view of Boeve to include the airgap of 

Regarding claim 10, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, but does not explicitly teach wherein the sensor is configured to use less power for closer airgaps and more power for larger airgarps.
Foletto however teaches a similar sensor (Fig 1) including wherein the strength of the magnetic field decreases with airgap size (Fig 5 and [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Krahn in view of Hilligsmann in view of Boeve to include increased power at farther airgap distances as suggested by Foletto’s teaching of decreased field strength at increased distances for saving power by utilizing only necessary power for the specific distance.

Regarding claim 21, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, but does not explicitly teach wherein the magnetoresistive magnetic field sensing means comprises a GMR element.
Foletto however teaches a similar sensor (Fig 1) including wherein the magnetoresistive element comprises a GMR element (see [0026]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Krahn in view of Hilligsmann in view of Boeve to include the GMR sensor of Foletto for increased accuracy.

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Honkura (2006/0038561).

Honkura however teaches a similar sensor (Fig 1) including wherein the coil spaces are at least 10um (see [0114]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Krahn in view of Hilligsmann in view of Boeve to include the coil dimensions of Honkura in order to increase the efficiency of the coil resulting in more accurate magnetic field detection.

Regarding claim 6 Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, but does not explicitly teach wherein traces for the coil range from an inner diameter of about 50 m to about 200 m. 
Honkura however teaches a similar sensor (Fig 1) including wherein traces for the coil range from an inner diameter of about 50 m to about 200 m (see [0014])
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Krahn in view of Hilligsmann in view of Boeve to include the coil dimensions of Honkura in order to increase the efficiency of the coil resulting in more accurate magnetic field detection.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Ishizaki (2002/0097639).
Regarding claim 7 Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 6, but does not explicitly teach wherein the traces for the coil range from an outer diameter of about 60 um to about 500 um.

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Krahn in view of Hilligsmann in view of Boeve to include the coil dimensions of Ishizaki in order to increase the efficiency of the coil resulting in more accurate magnetic field generation.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Bozovic (2009/0137398).
Regarding claim 9, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, but does not explicitly teach wherein current through the coil ranges from about 5 uA to about 50 uA.
Bozovic however teaches a similar system (Fig 1) including wherein current through the coil ranges from about 5uA to about 50uA (see [0119])
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Krahn in view of Hilligsmann in view of Boeve to include the coil dimensions of Bozovic in order to increase the efficiency of the coil resulting in more accurate magnetic field generation.

Claims 12, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Zon (2008/0258722).
Regarding claim 12, Krahn in view of Hilligsmann in view of Boeve the sensor according to claim 1, and but does not explicitly teach wherein the only a portion of the magnetic field sensing element overlaps with the coil.

Regarding claim 16, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, but does not explicitly teach wherein about half of a length of the magnetic field sensing element overlaps with the coil (Fig 1).
Zon however teaches a similar sensor (Fig 1) including wherein magnetic field elements (elements of bridge circuit, [0047]) in positions of complete overlap, partial overlap, and not overlapping (See Fig 1) with the coil (11, see [0049]). 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the position of the bridge elements of Krahn in view of Hilligsmann in view of Boeve to include the partial overlap of Zon in order to reduce alignment problems as suggested by Zon (abstract) resulting in more accurate detection. 

Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Bootle (2011/0050220).
Regarding claim 24, Krahn in view of Hilligsmann in view of Boeve teaches the sensor according to claim 1, but does not explicitly each wherein the sensor adjusts the current in the coil based on the target location.
Regarding claim 25, Krahn in view of Hilligsmann in view of Boeve does not teach wherein the current in the coil is less for closer air gaps than farther air gaps.
Bootle however teaches a similar sensor (2) including wherein the sensor adjusts the current (drive current 32) in the coil (22) based on the target (16) location (see [0015]) and wherein the current in the coil is less for closer air gaps than farther air gaps (see [0015]).
.

Conclusion
The following relevant art was found based on the updated search:
Kentsch (2009/0140724) teaches the magnetic flux can then be adjusted depending on the given application by supplying the appropriate electrical power to the field coil. Here it is even possible for the field coil to be connected to an alternating current source in order to generate a magnetic alternating field and for a measurement coil to be provided as the magnetic field sensor. The supply of current to the field coil may be controlled by a control device that is integrated into the semiconductor chip.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867               

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867